DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/26/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: retention mechanism in claims 5, 6, 12, and 13; biasing member in claims 1, 5-7, 12, and 13.
The retention mechanism is being interpreted as stated in paragraph 0054 of the current specification including a priming trigger and a shaft.
The biasing member is being interpreted as a tension spring as described in the paragraph 0051 of the current specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty (Foreign Patent WO 2015047758 A2).
Regarding claim 1, Shetty discloses a syringe (Fig. 1, automatic administration assembly 124), comprising: a syringe body (Fig. 4A, automation housing 195) defining a syringe cavity (Fig. 4B, drug chamber 120, The Examiner notes that the syringe body (automation housing 195, defines a cavity that fits the barrel 104, thus defining a syringe cavity.), a syringe port (Fig. 3a, distal end 106), and an indicator window (Fig. 3A, window 146), wherein the syringe port (Fig. 3a, distal end 106) is in fluid communication (paragraph 0062) with the syringe cavity (Fig. 4B, drug chamber 120); a first plunger (Fig. 4B, plunger seal 114) comprising a first plunger shaft (See Examiner’s Annotated Figure 1) extending (See Examiner’s Annotated Figure 1) from the first plunger (Fig. 4B, plunger seal 114), the first plunger (Fig. 4B, plunger seal 114) disposed (paragraph 0062) within the syringe cavity (Fig. 4B, drug chamber 120) and defining a first chamber (Fig. 4B, drug chamber 120) in the syringe cavity (Fig. 4B, drug chamber 120), wherein the first chamber (Fig. 4B, drug chamber 120) is in fluid communication (paragraph 0062) with the syringe port (Fig. 3a, distal end 106); a biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) coupled (paragraph 0078) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) urges the first plunger (Fig. 4B, plunger seal 114) from an unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) to a primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.) toward the syringe port (Fig. 3a, distal end 106); and a priming indicator (Fig. 5H, plunger does marking 148) comprising a first indicator portion (Fig. 5G) and a second indicator portion (Fig. 5H), the priming indicator (Fig. 5H, plunger does marking 148) coupled (paragraph 0069) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the priming indicator (Fig. 5H, plunger does marking 148) presents the first indicator portion (Fig. 5H) through the indicator window (Fig. 3A, window 146) in the unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) and presents the second indicator portion (Fig. 5G) through the indicator window (Fig. 3A, window 146) in the primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.).

    PNG
    media_image1.png
    873
    333
    media_image1.png
    Greyscale


Examiner’s Annotated Figure 1 based on Figure 3A of Shetty
Regarding claim 2, Shetty discloses the syringe of claim 1, wherein the priming indicator (Fig. 5H, plunger does marking 148) presents the first indicator portion (Fig. 5H) when the first plunger (Fig. 4B, plunger seal 114) is between the unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) and the primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.)
Regarding claim 5, Shetty discloses the syringe of claim 1, further comprising: a retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) releasably coupling (“dispense button 194 that extends from the outer surface of the automation housing 195. Thus, by depressing the dispense button 194, the user may move the actuation opening 208 to the position subjacent the distal end 210 of the locking pin 192, allowing the movement of the locking pin 192 out of engagement with the selection dial 190.” of paragraph 0080) the first plunger shaft (See Examiner’s Annotated Figure 1) to the syringe body (Fig. 4A, automation housing 195), wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) prevents the biasing member ((being interpreted as a tension spring in Fig. 4A, biasing member 188) from advancing 2Application No.: 16/403,412 the first plunger (Fig. 4B, plunger seal 114) in an engaged position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081) and permits the biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) to advance the first plunger (Fig. 4B, plunger seal 114) in a released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081)
Regarding claim 7, Shetty discloses a medication delivery system (Fig. 1, automatic administration assembly 124), comprising: a syringe (Fig. 3A, syringe 102), comprising: a syringe body (Fig. 4A, automation housing 195) defining a syringe cavity (Fig. 4B, drug chamber 120, The Examiner notes that the syringe body (automation housing 195, defines a cavity that fits the barrel 104, thus defining a syringe cavity.), a syringe port (Fig. 3a, distal end 106), and an indicator window (Fig. 3A, window 146), wherein the syringe port (Fig. 3a, distal end 106) is in fluid communication (paragraph 0062) with the syringe cavity (Fig. 4B, drug chamber 120); a first plunger (Fig. 4B, plunger seal 114) comprising a first plunger shaft (See Examiner’s Annotated Figure 1) extending (See Examiner’s Annotated Figure 1) from the first plunger (Fig. 4B, plunger seal 114), the first plunger (Fig. 4B, plunger seal 114) disposed (paragraph 0062) within the syringe cavity (Fig. 4B, drug chamber 120) and defining a first chamber (Fig. 4B, drug chamber 120) in the syringe cavity (Fig. 4B, drug chamber 120), wherein the first chamber (Fig. 4B, drug chamber 120) is in fluid communication (paragraph 0062) with the syringe port (Fig. 3a, distal end 106); a biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) coupled (paragraph 0078) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) urges the first plunger (Fig. 4B, plunger seal 114) from an unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) to a primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.) toward the syringe port (Fig. 3a, distal end 106); and a priming indicator (Fig. 5H, plunger does marking 148) comprising a first indicator portion (Fig. 5G) and a second indicator portion (Fig. 5H), the priming indicator (Fig. 5H, plunger does marking 148) coupled (paragraph 0069) to the first plunger shaft (See Examiner’s Annotated Figure 1), wherein the priming indicator (Fig. 5H, plunger does marking 148) presents the first indicator portion (Fig. 5H) through the indicator window (Fig. 3A, window 146) in the unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) and presents the second indicator portion (Fig. 5G) through the indicator window (Fig. 3A, window 146) in the primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.); and a tubing (The examiner notes that Shetty discloses several connections for the distal end 106 with a tubing (an IV tube, “Luer connection systems are a standard way of attaching syringes, catheters, hubbed needles, IV tubes, and the like to each other.” paragraph 0060) in fluid (Fig. 3a, distal end 106) and a catheter (Fig. 3A, barrel adapter assembly 110).
Regarding claim 8, Shetty discloses the medication delivery system of claim 7, wherein a displacement of the first plunger (Fig. 4B, plunger seal 114) from the unprimed position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081, thus being in an unprimed position.) to the primed position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081 and paragraph 0084, thus being in a primed position.) is equal to a volume (“Additionally, embodiments of the present invention allow the user to prime the syringe to evacuate the dosing chamber of any residual air prior to delivering the dose to the patient. The prime step may be a fixed amount or a variable amount, depending on the configuration of the low dose syringe and variation in amount of drug or liquid contained/filled in the dosing chamber. The configuration of the novel syringe allows the user to complete the prime step while maintaining, or enabling, the ability of the syringe to deliver an accurate and precise dose to the patient.” of paragraph 0082, the Examiner notes that since the priming of the device of Shetty is variable amount, the volume of fluids is fully capable of having equal volume of the tubing with the displacement of the first plunger.) of the tubing (IV tube, paragraph 0060) between the syringe port (Fig. 3a, distal end 106) and the catheter (Fig. 3A, barrel adapter assembly 110).
Regarding claim 9, Shetty discloses the medication delivery system of claim 8, wherein the priming indicator (Fig. 5H, plunger does marking 148) presents the first indicator portion (Fig. 5H) when the displacement of the first plunger (Fig. 4B, plunger seal 114) is less than the volume (“Additionally, embodiments of the present invention allow the user to prime the syringe to evacuate the dosing chamber of any residual air prior to delivering the dose to the patient. The prime step may be a fixed amount or a variable amount, depending on the configuration of the low dose syringe and variation in amount of drug or liquid contained/filled in the dosing chamber. The configuration of the novel syringe allows the user to complete the prime step while maintaining, or enabling, the ability of the syringe to deliver an accurate and precise dose to the patient.” of paragraph 0082, the Examiner notes that since the priming of the device of Shetty is variable amount, the volume of fluids is fully capable of the displacement of the first plunger is less than the volume of the tubing.) of the tubing between the syringe port (Fig. 3a, distal end 106) and the catheter (Fig. 3A, barrel adapter assembly 110).
Regarding claim 12, Shetty discloses the medication delivery system of claim 7, further comprising: a retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) releasably coupling (“dispense button 194 that extends from the outer surface of the automation housing 195. Thus, by depressing the dispense button 194, the user may move the actuation opening 208 to the position subjacent the distal end 210 of the locking pin 192, allowing the movement of the locking pin 192 out of engagement with the selection dial 190.” of paragraph 0080) the first plunger shaft (See Examiner’s Annotated Figure 1) to the syringe body (Fig. 4A, automation housing 195), wherein the retention mechanism (Being interpreted as a priming trigger with a shaft as shown by the priming trigger (Fig. 5F, dispense button 194) the shaft (Fig. 5F, locking pin 192).) prevents the biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) from advancing the first plunger (Fig. 4B, plunger seal 114) in an engaged position (“The rotation of the selection dial 190 energizes the biasing member 188, while the locking pin 192 held between the selection dial 190 and the abutment surface 206 of the locking arm 200, that is, the locking mechanism 184, locks the selection dial 190 with the biasing member 188 in the energized position.” of paragraph 0081) and permits the biasing member (being interpreted as a tension spring in Fig. 4A, biasing member 188) to advance the first plunger (Fig. 4B, plunger seal 114) in a released position (“Upon a desired placement of the needle 118, the dispense button 194 (see FIG. 5F) is depressed to actuate dispensing of the drug. With the selection dial 190 no longer held in position, the biasing member 188 deenergizes, imparting rotation to the plunger 126.” of paragraph 0081).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty (Foreign Patent WO 2015047758 A2) in view of Schabbach (US Patent 9402959 B2).
Regarding claim 3, Shetty discloses the syringe of claim 1, except wherein the first indicator portion comprises a red portion.
However, Schabbach teaches that first indicator portion (Fig. 2B, piston rod 2 of Schabbach) and that the first indicator portion (Fig. 2B, piston rod 2 of Schabbach) for example, have a second color (Col. 11, lns. 57-64 of Schabbach) first indicator portion may be red and red may indicate that there is a need for priming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to modified the device of Shetty by combining the teachings of Schabbach in order to provide a sufficient accuracy of dispensed amount of drug when the drug assembly is operated subsequently or a plurality of times (Col. 12, lns. 61-64 of Schabbach).
Regarding claim 4, Shetty discloses the syringe of claim 1, wherein the second indicator portion comprises a green portion. 
However, Schabbach teaches that a second indicator portion (Fig. 2A, indicator element 3 of Schabbach) and that the indicator element for example, have a first color (Col. 11, lns. 57-64 of Schabbach) first indicator portion may be green and green may indicate that the device has already been primed (Col. 11, lns. 60-64 of Schabbach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to modified the device of Shetty by 
Regarding claim 10, Shetty discloses the medication delivery system of claim 7, wherein the first indicator portion comprises a red portion.
However, Schabbach teaches that first indicator portion (Fig. 2B, piston rod 2 of Schabbach) and that the first indicator portion (Fig. 2B, piston rod 2 of Schabbach) for example, have a second color (Col. 11, lns. 57-64 of Schabbach) first indicator portion may be red and red may indicate that there is a need for priming.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to modified the device of Shetty by combining the teachings of Schabbach in order to provide a sufficient accuracy of dispensed amount of drug when the drug assembly is operated subsequently or a plurality of times (Col. 12, lns. 61-64 of Schabbach).
Regarding claim 11, Shetty discloses the medication delivery system of claim 7, except for wherein the second indicator portion comprises a green portion.
However, Schabbach teaches that a second indicator portion (Fig. 2A, indicator element 3 of Schabbach) and that the indicator element for example, have a first color (Col. 11, lns. 57-64 of Schabbach) first indicator portion may be green and green may indicate that the device has already been primed (Col. 11, lns. 60-64 of Schabbach).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to modified the device of Shetty by .
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Claims 6 and 13 contain allowable subject matter because the prior art of record fails to disclose either singly or in combination of the claimed Syringe with Priming Indicator.
The closes prior art of record is Frias (US PG Pub 20180110927 A1).
Regarding claim 6, Shetty discloses the syringe of claim 5, but fails to reach among all the limitations or render obvious a retention mechanism comprises: a priming slot formed in the syringe body and extending along the first plunger shaft, wherein the indicator window defines a retention slot extending generally perpendicular from the priming slot; and an actuation lever coupled to the first plunger shaft, the actuation lever extending through the priming slot and rotatable into the retention slot, wherein the actuation lever prevents the biasing member from advancing the first plunger when rotated into the retention slot and permits the biasing member to advance the first plunger when rotated into the priming slot.
However, Frias teaches wherein the retention mechanism comprises: a priming slot (Fig. 18, slot 11352 of Frias) formed in the syringe body (Fig. 18, outer sleeve 11350 of Frias) and extending along (The Examiner notes that the priming slot (Fig. 18, slot 11352 of Frias) is extending along the first plunger shaft.) the first plunger shaft (Fig. 19B, delivery plunger 11300), wherein the indicator window (Fig. 18, disengaging recess 11354 of Frias) defines a (Fig. 18, disengaging recess 11354 of Frias) extending generally perpendicular (The Examiner notes that the retention slot (Fig. 18, disengaging recess 11354 of Frias) is perpendicular to the priming slot.) from the priming slot (Fig. 18, slot 11352 of Frias); and an actuation lever (Fig. 18, extension 11332 of Frias) coupled to the first plunger shaft (Fig. 19B, delivery plunger 11300), the actuation lever (Fig. 18, extension 11332 of Frias) extending through the priming slot (Fig. 18, slot 11352 of Frias) and rotatable (“Lockout ring 1170 may be in rotational engagement with outer sleeve 11350 such that rotation of lockout ring 1170 is transferred to outer sleeve 11350. This engagement may be between bosses 1176 of lockout ring 1170 and slots 11352 of outer sleeve 11350. Rotation of outer sleeve 11350 decouples it from inner sleeve 11330 by disengaging recess 11354 from extension 11332 of inner sleeve 11330.” of paragraph 0122 of Frias) into the retention slot (Fig. 18, disengaging recess 11354 of Frias), wherein the actuation lever (Fig. 18, extension 11332 of Frias) prevents the biasing member (being interpreted as a tension spring in Fig. 19B, biasing member 11370 of Frias) from advancing the first plunger (Fig 19B, seal engaging member 11360) when rotated into the retention slot (Fig. 18, disengaging recess 11354 of Frias, the Examiner adds that “In at least one embodiment, the delivery plunger is configured such that translation of inner sleeve 11330 is, in an initial configuration, constrained by engagement with outer sleeve 11350. In the embodiment shown in FIG. 18, extension 11332 of inner sleeve 11330 is engaged with recess 11354 of outer sleeve 11350.” of paragraph 0121 of Frias.) and permits the biasing member (Fig. 19B, biasing member 11370 of Frias) to advance the first plunger (Fig 19B, seal engaging member 11360) when rotated into the priming slot (Fig. 18, slot 11352 of Frias, the Examiner adds “Rotation of outer sleeve 11350 decouples it from inner sleeve 11330 by disengaging recess 11354 from extension 11332 of inner sleeve 11330. After disengagement inner sleeve 11330 is able to translate with respect to outer sleeve 11350 and may be caused to translate by decompression or de-energizing of biasing member 11370. Thus, translation of trigger member 1120 causes and/or initiates translation of mixing plunger sleeve 1140 and expansion of the delivery plunger.” of paragraph 0122 of Frias).  However, Frias is unable to combine the actuation lever coupled to the first plunger shaft and the priming slot and the retention slot formed on the syringe body with the primary reference Shetty due to features potentially inhibiting the structure and function of the device of Shetty.
Regarding claim 13 Shetty discloses the medication delivery system of claim 12 but fails to reach among all the limitations or render obvious a retention mechanism comprises: a priming slot formed in the syringe body and extending along the first plunger shaft, wherein the indicator window defines a retention slot extending generally perpendicular from the priming slot; and an actuation lever coupled to the first plunger shaft, the actuation lever extending through the priming slot and rotatable into the retention slot, wherein the actuation lever prevents the biasing member from advancing the first plunger when rotated into the retention slot and permits the biasing member to advance the first plunger when rotated into the priming slot.
However, Frias teaches wherein the retention mechanism comprises: a priming slot (Fig. 18, slot 11352 of Frias) formed in the syringe body (Fig. 18, outer sleeve 11350 of Frias) and extending along (The Examiner notes that the priming slot (Fig. 18, slot 11352 of Frias) is extending along the first plunger shaft.) the first plunger shaft (Fig. 19B, delivery plunger 11300), wherein the indicator window (Fig. 18, disengaging recess 11354 of Frias) defines a (Fig. 18, disengaging recess 11354 of Frias) extending generally perpendicular (The Examiner notes that the retention slot (Fig. 18, disengaging recess 11354 of Frias) is perpendicular to the priming slot.) from the priming slot (Fig. 18, slot 11352 of Frias); and an actuation lever (Fig. 18, extension 11332 of Frias) coupled to the first plunger shaft (Fig. 19B, delivery plunger 11300), the actuation lever (Fig. 18, extension 11332 of Frias) extending through the priming slot (Fig. 18, slot 11352 of Frias) and rotatable (“Lockout ring 1170 may be in rotational engagement with outer sleeve 11350 such that rotation of lockout ring 1170 is transferred to outer sleeve 11350. This engagement may be between bosses 1176 of lockout ring 1170 and slots 11352 of outer sleeve 11350. Rotation of outer sleeve 11350 decouples it from inner sleeve 11330 by disengaging recess 11354 from extension 11332 of inner sleeve 11330.” of paragraph 0122 of Frias) into the retention slot (Fig. 18, disengaging recess 11354 of Frias), wherein the actuation lever (Fig. 18, extension 11332 of Frias) prevents the biasing member (Fig. 19B, biasing member 11370 of Frias) from advancing the first plunger (Fig 19B, seal engaging member 11360) when rotated into the retention slot (Fig. 18, disengaging recess 11354 of Frias, the Examiner adds that “In at least one embodiment, the delivery plunger is configured such that translation of inner sleeve 11330 is, in an initial configuration, constrained by engagement with outer sleeve 11350. In the embodiment shown in FIG. 18, extension 11332 of inner sleeve 11330 is engaged with recess 11354 of outer sleeve 11350.” of paragraph 0121 of Frias.) and permits the biasing member (Fig. 19B, biasing member 11370 of Frias) to advance the first plunger (Fig 19B, seal engaging member 11360) when rotated into the priming slot (Fig. 18, slot 11352 of Frias, the Examiner adds “Rotation of outer sleeve 11350 decouples it from inner sleeve 11330 by disengaging recess 11354 from extension 11332 of inner sleeve 11330. After disengagement inner sleeve 11330 is able to translate with respect to outer sleeve 11350 and may be caused to translate by decompression or de-energizing of biasing member 11370. Thus, translation of trigger member 1120 causes and/or initiates translation of mixing plunger sleeve 1140 and expansion of the delivery plunger.” of paragraph 0122 of Frias).  However, Frias is unable to combine the actuation lever coupled to the first plunger shaft and the priming slot and the retention slot formed on the syringe body with the primary reference Shetty due to features potentially inhibiting the structure and function of the device of Shetty.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783